Citation Nr: 1604585	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-21 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral pes planus.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a deviated nasal septum.

5.  Entitlement to service connection for a left ankle disorder, including as secondary to the pes planus.

6.  Entitlement to service connection for a bilateral knee disorder as secondary to the pes planus.

7.  Entitlement to service connection for a bilateral hip disorder as secondary to the pes planus.
8.  Entitlement to service connection for a heart disorder.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

11.  Entitlement to service connection for a left shoulder disorder, including as secondary to the pes planus.

12.  Entitlement to service connection for a cervical spine disorder as secondary to the pes planus.

13.  Entitlement to service connection for a lumbar spine disorder as secondary to the pes planus.

14.  Entitlement to service connection for residuals of gallbladder removal.

15.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD).

16.  Entitlement to an initial rating higher than 50 percent for the PTSD.

17.  Entitlement to a compensable rating for a right eardrum scar.

18.  Entitlement to a total disability rating based on individual employability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to December 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from October 2005, June 2011, and October 2013 (but sent in February 2014) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).  More recently, in February 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of both hearings have been associated with the claims file, so are of record.  

Prior to those hearings, a January 2011 Board decision had concluded that a timely Substantive Appeal (VA Form 9 or equivalent statement) had been filed concerning the petitions to reopen the previously-denied claims for service connection for bilateral pes planus and hearing loss, also as pertaining to the claims for service connection for tinnitus, residuals of a deviated nasal septum, a left ankle disorder, a bilateral knee disorder, a bilateral hip disorder, a heart disorder, and hypertension, as well as for a compensable rating for a right eardrum scar that had been denied in the October 2005 rating decision.  But rather than being immediately adjudicated on their underlying merits, these claims were remanded to obtain relevant treatment records and to provide the Veteran his requested hearings.

Review of the file since indicates compliance with these remand directives, certainly the acceptable substantial compliance.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, only substantial compliance, and not strict compliance, with the terms of a remand order is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Since the last Supplemental Statements of the Case (SSOCs), the Veteran has submitted additional evidence concerning these claims that are at issue in this appeal.  But he specifically waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead the Board do so in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

This appeal has been processed using the Veterans Benefits Management System (VBMS), so entirely electronically, to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

As discussed below, because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for pes planus.  But rather than immediately readjudicating this claim on its underlying merits, as well as those for service connection for tinnitus, a left ankle disorder, a bilateral knee disorder, a bilateral hip disorder, a left shoulder disorder, a cervical spine disorder, a lumbar spine disorder, and obstructive sleep apnea, also for an initial rating higher than 50 percent for the PTSD and a TDIU, the Board is remanding these claims to the AOJ for further development.  Whereas, instead, Board is going ahead and fully deciding the claims concerning whether new and material evidence has been received to reopen the previously-denied claim for service connection for hearing loss, also the claims for service connection for a heart disorder, hypertension, GERD, and residuals of gallbladder removal, as well as for a compensable rating for the right eardrum scar.  


FINDINGS OF FACT

1.  A prior December 1975 rating decision that earlier considered and denied the claim for service connection for pes planus was not appealed.

2.  However, additional evidence since received relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.

3.  A December 2001 rating decision that earlier considered and denied service connection for hearing loss also was not appealed.  

4.  Moreover, the additional evidence since received does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.

5.  In February 2015, prior to the promulgation of a decision in this appeal, the Veteran withdrew his claim for service connection for residuals of a deviated nasal septum.

6.  A heart disorder, including coronary artery disease and hypertension, was not present during his service, did not manifest to a compensable degree within one year of his discharge from service, and did not develop as a result of any incident of his service and has not been otherwise attributed by competent and credible evidence to his service.

7.  Similarly, GERD was not present during his service and, although since diagnosed, did not develop because of his service.


8.  The Veteran's gallbladder was not removed during his service, a disorder eventually necessitating the removal of his gallbladder was not present during his service, and a post-service disorder necessitating the removal of his gallbladder did not develop as a result of any incident during his service.

9.  He has a zero-percent, so noncompensable, rating for his right eardrum scar, which is the highest possible rating under the applicable diagnostic code, and there is not the required indication of an exceptional or unusual disability picture to render impractical application of the schedular rating criteria.


CONCLUSIONS OF LAW

1.  The December 1975 rating decision earlier considering and denying service connection for pes planus is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The December 2001 rating decision earlier considering and denying service connection for hearing loss also is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

4.  And there is not new and material evidence since that decision to reopen this other claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria are met for withdrawal of the claim for service connection for residuals of a deviated nasal septum.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  A heart disorder, including coronary artery disease and hypertension, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

7.  GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

8.  Residuals of gallbladder removal were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

9.  There is no legal basis for assigning a schedular compensable rating for the right eardrum scar or reason to refer this claim for extra-schedular consideration.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code (DC) 6211 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claim Assistance Act (VCAA) provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should be provided to a claimant before the initial 

unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a Statement of the Case (SOC) or Supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate the claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a Veteran of the specific DCs that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).


As concerning these claims being decided (rather than remanded for further development), the Veteran was notified in letters dated in February 2005, April 2009, February 2010, February 2011, May 2011, and August 2011 regarding the type of evidence needed to establish or substantiate these claims.  He was instructed on how to establish his entitlement to service connection, including the need to submit new and material evidence to reopen the previously considered and denied claims for service connection for bilateral pes planus and hearing loss, as well as advised of the bases of the prior denials of these claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Another precedent opinion of VA's General Counsel since issued, however, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191  (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), decided after Kent, supports this conclusion. For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009). 

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358   (Fed. Cir. 2012).  The Veteran was provided this level of notice.

In addition to that, to show entitlement to an increased evaluation for his 
service-connected disability, the evidence must show the Veteran's disability has gotten worse.  To this end, he was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  All of the letters, except for the February 2005 letter, notified him of the criteria for assigning a "downstream" disability rating and an effective date, that is, in the eventuality service connection was granted for a particular disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As for VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), post-service medical records, as well as had him undergo medical examinations in furtherance of his claims for necessary opinions.  38 U.S.C.A. § 5103A(d).  Pertinent VA examinations and/or opinions were obtained in March 2005, April 2009, February 2011, and July 2013.  38 C.F.R. § 3.159(c)(4).  These VA examinations and/or opinions are sufficient to decide these claims, as the examiners performed a comprehensive physical examination, recorded all findings considered relevant under the applicable statutes and regulations, and offered well-supported opinions based on consideration of the full history of the disorder being evaluated.  As such, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and/or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Regarding his February 2015 hearing before the Board, it was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2) ; Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

New and Material Evidence

A decision of the RO becomes final and binding and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id., at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

1.  Pes Planus

Service connection for pes planus was denied in a December 1975 rating decision as the evidence showed that it pre-existed the Veteran's service and there was no evidence of injury or aggravation while in service.  He did not appeal that denial.  Many years later, in February 2005, he filed a petition to reopen this claim.  

Relevant evidence of record at the time of the December 1975 decision consisted of the Veteran's STRs.  His STRs included a September 1972 enlistment examination report noting pre-existing pes planus and a PUHLES profile of "2" for the lower extremities.  A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "L" is indicative of "lower extremities."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In his report of medical history, the Veteran denied foot trouble.  His STRs show no complaints or treatment pertaining to his feet.  His September 1975 separation examination did not show pes planus and had a profile of "1" for his lower extremities.  In his report of medical history, he again denied foot trouble.  He indicated he was "in the best physical health."  A statement of medical condition in December 1975 shows he reported no change in his medical condition since his separation examination.  There is no indication in this evidence his pre-existing pes planus was aggravated by his military service.  

Accordingly, at the time of the denial in 1975, the claims folder contained no competent and credible, i.e., probative evidence that the pre-existing pes planus was aggravated by the Veteran's military service.  Thus, the RO denied the claim for service connection.  The Veteran did not appeal the RO's decision and that denial consequently became a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  

In reaching the conclusion that the December 1975 decision is final and binding, absent an appeal or some other exception, the Board is cognizant of the holding of the Federal Circuit Court in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit Court found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362.  Here, no additional material evidence pertinent to the claim was received within the relevant time period of the 1975 decision.  Nor were official service department records, including STRs, not considered in that decision but later obtained, which also, if true, would vitiate the finality of that earlier decision.  According to 38 C.F.R. § 3.156(c)(i) and (ii) , official service department records include STRs.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (Unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).  The December 1975 rating decision is thus a final and binding determination.  

The relevant evidence received since that December 1975 denial consists of treatment records and the Veteran's contentions, including his testimony during the February 2015 hearing.  His treatment records show a diagnosis of "severe" pes planus.  See, e.g., October 2007 Office Note.  His hearing testimony alleges that he had no symptoms of this condition prior to his service.  See February 2015 Hearing Transcript (T.) at 12.  He testified that marching and running in combat boots caused him to start having problems with his feet.  Id., at 13.

This more recent evidence, particularly the Veteran's hearing testimony, suggest his military service may have aggravated his pre-existing pes planus as he testified that his pes planus was asymptomatic prior to his service.  Additionally, as his treatment records show what now amounts to "severe" pes planus, which was not noted to this level during his service, this, too, tends to suggest there may have been aggravation of the pre-existing disability during or owing to his service.  Therefore, the Board concludes that new and material evidence has been submitted to reopen this claim.  But rather than being immediately readjudicated on its underlying merits, the Board is first remanding this claim for necessary further development.


2.  Hearing Loss

Service connection for hearing loss was initially denied in a November 2001 rating decision, as the evidence did not show it was incurred in or aggravated by the Veteran's service, alternatively manifested to a compensable degree within one year of his discharge from service to warrant presuming it was incurred during his service, or that it was otherwise attributable to his service, even secondarily due to his service-connected right ear drum scar.  Following submission of additional evidence, a December 2001 rating decision confirmed and continued the denial of this claim.  The Veteran did not appeal that decision.  Later, in February 2005, he filed a petition to reopen this claim.  

Relevant evidence of record at the time of the December 2001 decision consisted of the Veteran's STRs, VA examination reports dated in October 1981, September 1989, and November 2000, and treatment records.  His STRs show his hearing acuity decreased from the time of his September 1972 military enlistment examination to September 1975 separation examination.  In his September 1972 report of medical history, he denied hearing loss.  But he answered that he did not know whether he had hearing loss in his September 1975 report of medical history, although he did mention that he was "in the best physical health."  The October 1981 examination did not show a bilateral hearing loss disability as per VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  Post-service medical records included numerous audiograms, all of which did not show a ratable bilateral hearing loss disability as per these VA standards.  A February 1988 record shows the Veteran reported that he had been having difficulty hearing in his right ear for the past one and a half years, so since 1986/87 or thereabouts.  His hearing acuity was reported to be within normal limits, except at 6,000 Hertz in the right ear, which was in the mild hearing loss range.  The September 1989 examination continued to not show a bilateral hearing loss disability as per VA.  The November 2000 VA examiner diagnosed the Veteran with mild bilateral sensorineural hearing loss, slightly worse in the left ear than the right.  There is no indication he had a ratable bilateral hearing loss disability as per VA related to his military service or to his service-connected right ear drum scar.   

Accordingly, at the time of the denial in 2001, the claims folder contained no competent and credible evidence that a ratable bilateral hearing loss disability existed according to § 3.385 and was related to or the result of the Veteran's military service.  Thus, the RO denied the claim for service connection.  The Veteran did not appeal the RO's decision and, consequently, that denial became a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In reaching the conclusion that the December 2001 decision is final, the Board is cognizant of the holding in Bond.  Here, though, no additional material evidence pertinent to this claim was received within the relevant time period of the 2001 decision.  This includes official service department records of the type alternatively contemplated by Vigil.  This being the case, the December 2001 rating decision is final and binding.  

The relevant evidence since received consists of additional treatment records, reports of March 2005 and July 2013 VA examinations, and the Veteran's contentions, including his testimony during his February 2015 hearing.  He did not have a bilateral hearing loss disability as per VA at the March 2005 examination.  The March 2005 examiner opined that the Veteran's hearing loss was unrelated to military noise exposure as he had a normal audiogram on enlistment and separation and had a long history of occupational noise exposure as a civilian, although this examiner did concede the Veteran had faithfully used hearing protection devices.  This same examiner conducted the more recent July 2013 examination and opined that the Veteran's hearing loss was less likely than not proximately due to or the result of his service-connected right ear disability (referring to the right eardrum scar).  The examiner explained the Veteran had a sensorineural hearing loss consistent with aging.  The examiner also explained that hearing loss secondary to recurrent earache and infection resulted in a mixed or conductive hearing loss, not sensorineural.  The examiner additionally pointed out that the Veteran's hearing loss was bilateral and his presumed earache and infection were on the right, which could not account for the left ear hearing loss.  In an additional opinion, the examiner also noted that enlistment and separation audiograms were both normal.  The examiner explained that, subsequently, the Veteran developed a sensorineural hearing loss and had used hearing aids since 2005.  The examiner also indicated that an opinion regarding aggravation was inapplicable, suggesting the Veteran's hearing loss was not aggravated by his right ear disability.  

The Veteran's testimony shows that he reported first noticing problems with his hearing in 2005 or thereabouts.  See February 2015 T. at 70-71.  A March 2013 treatment record shows he might have a bilateral hearing loss disability as per VA.  This record shows he had speech discrimination scores of 88 percent, bilaterally, which meets VA's definition of a ratable disability using this measure; however, it does not show that such scores were obtained using the Maryland CNC Test as required by 38 C.F.R. § 3.385 (2015).  None of the Veteran's treatment records contain any opinion relating bilateral hearing loss to his military service or to his service-connected right ear drum scar.

The Court however has interpreted the language of § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with the 
post-VCAA version of 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim).

In this case, unfortunately, the newly-received evidence does not relate to unestablished facts necessary to reopen the previously-denied claim for service connection for hearing loss.  Assuming the Veteran's speech discrimination scores were obtained using the Maryland CNC Test, this would show a ratable bilateral hearing loss disability according to the VA standards defined by § 3.385, so would constitute new evidence.  But this does not also tend to show this hearing loss is due to the Veteran's military service, including by way of his service-connected right ear disability.  No competent medical professional has provided any such opinion.  While the Veteran's statements, treatment records, and VA examination are new, including in the sense mentioned in terms of establishing a ratable bilateral hearing loss disability, they nonetheless are not also material to his claim since they fail to suggest this hearing loss is related or attributable to this military service, again, including secondarily, meaning caused or aggravated by his service-connected right ear drum scar.  

The Board does not find that further medical comment or examination is required in this case.  The Board is mindful of the representative's June 2015 argument that the 2005 and 2013 examinations are inadequate.  Although the examiner did not address the threshold shift shown from the Veteran's entrance to separation examinations, the examiner's opinion, formed after interviewing and examining the Veteran, as well as reviewing the evidence in the file, indicates the hearing loss is consistent with simple aging (i.e., presbycusis).  The examiner's opinion is also supported by the evidence of record.  As discussed above, examinations in 1981, 1989, 2000, and 2005, as well as various treatment records, all fail to show a ratable bilateral hearing loss disability as per VA regulation (§ 3.385).  It was not until more recently when this was shown, and assuming, as mentioned, the 88% speech discrimination scores obtained were using the necessary Maryland CNC Test.  Consequently, the Board accords these records a lot of probative weight because they show a progression in the severity of the hearing loss over time, which is consistent with the VA examiner's conclusion that it is age-related rather than owing to any noise exposure or other incident during the course of the Veteran's military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This opinion is also uncontradicted.  As such, the evidence does not show a bilateral hearing loss disability that is believed to be related to the Veteran's military service or to his service-connected right ear disability.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's petition to reopen this previously-denied claim.


Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Prior to the February 2015 hearing, the Veteran's attorney indicated the Veteran was withdrawing the claim for service connection for residuals of a deviated nasal septum.  Hence, there remain no allegations of errors of fact or law for appellate consideration as concerning this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition such as coronary artery disease and hypertension is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic diseases also may be presumptively service connected if they become manifest to a compensable degree (meaning to a degree of 10 percent or more) within one year of discharge from service, although this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Heart Disorder

The Veteran's STRs show that his September 1972 enlistment examination did not reveal a clinically abnormal heart.  In his report of medical history, he denied symptoms such as shortness of breath, pain or pressure in chest, palpitation or pounding heart, and heart trouble.  His September 1975 separation examination revealed a clinically normal heart.  Chest X-rays showed a prominent left heart border and were read to be suggestive of left ventricular enlargement.  In his report of medical history, he again denied symptoms such as shortness of breath, pain or pressure in chest, palpitation or pounding heart, and heart trouble.  It was noted however, that he had had one episode of chest wall pain.  He surmised that he was "in the best physical health."  An ECG in October 1975 was within normal limits.  A December 1975 statement of medical condition shows he affirmed there had been no change in his medical condition since his separation examination.  His STRs do not show any complaints or diagnosis of a chronic heart disorder.

Post-service treatment records include a May 1977 record noting that a chest X-ray and EKG were unremarkable.  A January 1979 record reveals the Veteran was reportedly seen at the emergency room for chest pains.  Chest X-rays in February 1979 reportedly showed a normal chest; chest X-rays in May 1988 show the heart was normal in size; an EKG in December 1988 was essentially normal; and chest X-rays in May 1990 were within normal limits.  An April 2005 record shows that a CT scan of the Veteran's neck included the topogram of the chest suggesting possible enlargement of the cardiac silhouette.  An echo in December 2005 was read as showing a moderately-dilated left atrial chamber size; top normal to mildly dilated ventricular chamber size with mild concentric left ventricular hypertrophy; and overall left ventricular wall motion and systolic function appeared fairly well preserved.  There was no diagnosis of coronary artery disease.  A December 2007 record shows a diagnosis of irregular heartbeat, while chest X-rays at that time showed no active disease and that the heart was normal in size.  A nuclear stress test in January 2008 showed a severe large inferior wall infarct with minimal peri-infarct ischemia involving the inferoapical region and probable anterior wall soft tissue attenuation artifact.  A March 2008 echo showed normal left ventricle size and systolic function; and mild concentric left ventricular hypertrophy.  An April 2008 record shows that an inferior infarct could not be excluded.  The record shows the Veteran had an unclear history of an enlarged heart, told to him on discharge from service.  None of his treatment records contain any opinion relating a heart disorder of any sort to his military service.  

The Veteran had a VA examination in July 2013.  The examiner noted reviewing the Veteran's voluminous charts, which included his claims file.  The examiner reported the Veteran's separation physical showing that chest X-rays were suggestive of left ventricular enlargement.  The examiner noted the X-rays in 1979 and May 1988; the April 2005 CT scan; the December 2005 echo; the 2008 adenosine nuclear study; and the March 2008 echo.  The examiner explained the March 2008 echo reported the Veteran's left ventricular end-diastolic diameter as 5.8 cm., which was higher than the upper limits of normal, but that the summary in the report noted normal left ventricular size.  The examiner observed that none of the Veteran's echoes had shown significant valvar disease and that his left ventricular systolic function had been noted to be normal on echoes.  The examiner explained that, in regards to the inferior wall infarct, the Veteran had no knowledge of a myocardial infarction (i.e., heart attack) and that the diagnosis was based instead on the nuclear test, adenosine thallium, done in 2008.  The Veteran was diagnosed with asymptomatic coronary artery disease.  

The examiner opined that the suggestion of left ventricular enlargement at the time of the Veteran's separation from service by chest X-ray did not mean there was or was not left ventricular enlargement.  The examiner pointed out that several studies since 1975 had noted normal left ventricular size (chest X-rays, the adenosine thallium scant, and one of the echoes).  The examiner conceded that a "topogram" of the heart was suggestive of cardiac enlargement, and one of the echoes noted in the summary that the left ventrical was upper limits in normal to mildly dilated.  Regardless, the examiner opined that none of the Veteran's subsequent echoes had shown significant valvar disease.  The examiner conceded that it was not known when the Veteran had his presumed inferior wall myocardial infarction (as noted by the adenosine nuclear study), but that it was unlikely he had had a myocardial infarct in 1975 (33 years prior to the adenosine thallium scan, at a time at which he was not hypertensive).  The examiner indicated it was their opinion that it was quite unlikely the Veteran had left ventricular enlargement at the time of separation in 1975.  The examiner reported that the single test noted was not one that was at all reliable for diagnosing left ventricular enlargement.  The examiner observed there had been no evidence of significant valvar disease in the echoes since 1975; thus, if left ventricular enlargement was present, it would not have been due to valvar disease.  The examiner said it was their opinion that the Veteran's heart condition noted by evidence of inferior wall infarct after discharge was at least as not as likely as not incurred in or caused by service based on chest X-ray on separation in September 1975.


When considering this collective body of evidence, the Board concludes that service connection is not warranted.  Although the Veteran's separation examination suggested left ventricular enlargement and he has a current diagnosis of coronary artery disease, the evidence does not support a finding of a nexus.  This cause-and-effect correlation is critical to showing entitlement to service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The evidence does not show that the Veteran's coronary artery disease, or any other heart disorder, began during his service or even manifested to a compensable degree within the ensuing year.  As already discussed, numerous chest X-rays and other diagnostic tests did not show any evidence of a heart disorder until 2008.  Although the Veteran's separation examination did suggest left ventricular enlargement, his heart was reported to have been clinically normal on examination, and the VA compensation examiner since has explained that the test done was not a good diagnostic tool for determining whether the Veteran had left ventricular enlargement, so this may or may not have been the case in actuality.  In his report of medical history (which he completed, himself), the Veteran denied symptoms such as shortness of breath, pain or pressure in chest, palpitation or pounding heart, and heart trouble.  While it was noted that he had had one episode of chest wall pain, by the time of the separation physical he himself acknowledged that he was "in the best physical health."  Furthermore, an ECG in October 1975 was normal.  The December 1975 statement of medical condition reveals he reported that there had been no change in his medical condition since his separation examination.  Thus, the evidence does not support a finding that the onset of the Veteran's coronary artery disease was during his service or, again, even to a compensable degree during the one-year presumptive period following the conclusion of his service.  To the contrary, there is no indication of coronary artery disease until 2008 according to the VA examiner's opinion.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Equally, no clinician has provided any opinion indicating the Veteran's coronary artery disease began in service or during the one-year presumptive period following conclusion of his service.  The evidence of record does not support a finding that the Veteran's current coronary artery disease is related to the suggested left ventricular enlargement shown at separation.  The Board's finding is supported by the opinion of the July 2013 VA examiner refuting any such notion.  

The July 2013 VA examiner's opinion concludes the Veteran's coronary artery disease is unrelated to his military service.  In support of this opinion, the examiner noted the various post-service tests failing to show left ventricular enlargement or any diagnosed heart disorder until 2008, discussed extensively above.  As this negative nexus opinion was formed after interviewing and examining the Veteran, reviewing the evidence that includes his contentions, and is supported by 
well-reasoned rationale, the Board accords it a lot of probative weight.  
See Nieves-Rodriguez, 22 Vet. App. 295.  It is also uncontradicted; none of the Veteran's treatment records contain any medical opinion relating the coronary artery disease to his military service.  

In finding that the examination findings have a lot of probative value, the Board is mindful of the Veteran's representative contention in June 2015 that the examination is inadequate.  The Veteran's representative essentially argues that the examiner's opinion is flawed since they did not specifically answer whether the Veteran's coronary artery disease was related to or caused by the noted left ventricular enlargement during military service.  However, the examination report clearly shows that it was the examiner's opinion that it was quite unlikely that the Veteran actually had left ventricular enlargement at the time of separation from service in 1975.  In support of their opinion, the examiner discussed the 
X-rays in 1979 and May 1988, the April 2005 CT scan, the December 2005 echo, the 2008 nuclear study, and the March 2008 echo, all of which the Board detailed above.  Consequently, the Board finds that the examiner's opinion is adequate for the reasons set forth above.

Furthermore, as the evidence fails to show that coronary artery disease manifest to the required minimal compensable degree of 10 percent or more within one year of the Veteran's discharge from service, the Board finds that service connection on a presumptive basis is not warranted, either.  As already alluded to, the earliest evidence confirming coronary artery disease as defined by VA was in 2008, over three decades after the conclusion of the Veteran's service, so well beyond the one-year presumptive period post-service.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology since service and, therefore, a nexus alternatively under Walker since coronary artery disease is a "chronic" disease as per 38 C.F.R. § 3.309(a).  Notwithstanding the Veteran's contentions, the July 2013 VA examiner still provided a negative nexus opinion.  Considering that diagnostic tests failed to show such disability until 2008, as well as the negative nexus opinion, the Board concludes that the evidence does not support a finding of a continuity of symptomatology since service.  Moreover, this notion of continuity of symptomatology since service only applies to situations where the condition now being claimed was first "noted" in service.  Although an enlarged heart was suspected on the separation examination, for the reasons set forth above the VA examiner concluded the Veteran did not in actuality have such at the time of his separation from service.  

The overall evidence of record as discussed above weighs against a finding of a heart disorder being associated with the Veteran's active duty service.  Without the evidence, even on balance, showing an association between a heart disorder and his active duty, service connection for a heart disorder is unwarranted.

To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, the etiology of a heart disorder falls outside the realm of common knowledge of a lay person.  See Jandreau,492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's assertions as to etiology have no probative value in these critical respects.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and his claim resultantly must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Hypertension

The Veteran's STRs show that his September 1972 enlistment examination did not reveal that any pertinent systems were clinically abnormal.  His blood pressure is not clearly legible, but appears to have been 130/85.  In his report of medical history, he denied symptoms such as high blood pressure.  His September 1975 separation examination revealed that all pertinent systems were clinically normal.  His blood pressure again is not clearly legible, but his systolic pressure appears to have been 136; the diastolic pressure is not legible.  In his report of medical history, he answered that he did not know if he had high or low blood pressure.  A December 1975 statement of medical condition shows that he reported that there had been no change in his medical condition since his separation examination.  

The Veteran STRs do not show any diagnosis of hypertension or any indication that he had elevated blood pressure - much less persistently elevated blood pressure suggestive of hypertension.  

The earliest evidence in the Veteran's post-service treatment records of a diagnosis of hypertension is an August 2002 record showing well-controlled hypertension.  A February 2008 record shows that hypertension reportedly had begun in 1980, which, if true, was after the Veteran's service and after the presumptive period.  None of his treatment records contain any opinion relating his hypertension to his military service or suggesting an earlier onset date or inception of this disease more contemporaneous to when his service occurred (from 1973 to 1975).  

The Veteran was afforded a VA examination in July 2013.  The examiner noted reviewing the Veteran's voluminous charts, which included his claims file.  The examiner reported that the Veteran's separation physical did not mention hypertension and that his blood pressure was within normal limits.  The examiner noted that the Veteran had been treated for hypertension since about 2001 and that his records state that he was diagnosed initially in about 1980.  The examiner opined that, at the time of discharge, the Veteran did not have hypertension.  The examiner noted that subsequent echoes had not shown significant valvar disease.  The examiner acknowledged that it was not known exactly when the Veteran had his presumed inferior wall myocardial infarction (as noted by the adenosine nuclear study), but it was unlikely he had had a myocardial infarct in 1975 (33 years prior to the nuclear study, at a time at which he was not hypertensive).  The examiner indicated it was their opinion that it was quite unlikely that the Veteran had left ventricular enlargement at the time of separation in 1975.  The single test noted, explained this examiner, was not one that was at all reliable for diagnosing left ventricular enlargement.  The examiner reported that the Veteran did not have hypertension at that time, so there would have been no link of heart enlargement (if it was present) to hypertension.  The examiner opined that there had been no evidence of significant valvar disease in the echoes since 1975; thus, if left ventricular enlargement was present, it would not have been due to valvar disease.  

The examiner concluded that it was their opinion that the Veteran's hypertension was not at least as likely as not incurred in or caused by active duty service based on the separation examination chest X-rays.  

When considering this collective body of evidence, the Board concludes that service connection is not warranted.  Although the Veteran's separation examination suggested left ventricular enlargement and he has a current diagnosis of hypertension, the evidence does not support a finding of a nexus or correlation. 

The evidence does not show that the Veteran's hypertension began in service.  As noted above, there is no evidence of hypertension in service.  The Veteran's September 1975 separation examination did not contain any indication of hypertension, either in the way of relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  In his report of medical history (which he completed, himself), he did not know whether he had high or low blood pressure, but none was evident when his blood pressure was taken during that exit evaluation.  Furthermore, he himself reported that he was "in the best physical health."  The December 1975 statement of medical condition reveals that he affirmed there had been no change in his medical condition since his separation examination.  As such, the evidence does not support a finding that the onset of the Veteran's hypertension was during his service.  Hypertension was reportedly not diagnosed until 1980, several years after service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333.  See also Mense, 1 Vet. App. 354.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach, 223 F.3d at 1380-81.  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan, 17 Vet. App. 261.

Equally, no clinician has provided any opinion indicating the Veteran's hypertension began in service.  The evidence of record does not support a finding that the Veteran's hypertension is related to the suggested left ventricular enlargement shown at separation.  The Board's finding is supported by the opinion of the July 2013 VA examiner refuting any such notion.  

The July 2013 VA examiner's opinion concludes the Veteran's hypertension is unrelated to his military service.  As this negative nexus opinion was formed after interviewing and examining the Veteran, reviewing the evidence that includes the Veteran's contentions, and is supported by well-reasoned rationale, the Board accords it a lot of probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.  It is also uncontradicted.  None of the Veteran's treatment records contain any medical opinion relating coronary artery disease to the Veteran's military service.  

In finding that the examination has a lot of probative value, the Board is mindful of the Veteran's representative contention in June 2015 that the examination is not adequate.  The Veteran's representative essentially argues that the examiner's opinion is not adequate as they did not specifically answer whether the Veteran's hypertension could have been caused by the noted left ventricular enlargement during military service.  However, the examination report clearly shows that it was the examiner' s opinion that was it quite unlikely that the Veteran had left ventricular enlargement at the time of separation in 1975.  In support of their opinion, the examiner discussed the X-rays in 1979 and May 1988; the April 2005 CT scan; the December 2005 echo; the 2008 nuclear study; and the March 2008 echo, all of which the Board detailed above.  Moreover, the examiner noted that, even if such did exist, as the Veteran did not have hypertension at that time, there would have been no link of heart enlargement to hypertension.  Consequently, the Board finds that the examiner's opinion is adequate for the reasons and bases set forth above.  Furthermore, as the evidence fails to show that hypertension manifested to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted, either.  As discussed above, the evidence shows that hypertension was not reportedly diagnosed until about 1980, five years after service.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309(a).  Notwithstanding the Veteran's contentions, the July 2013 VA examiner still provided a negative nexus opinion.  Moreover, this notion of continuity of symptomatology since service only applies to situations where the condition now being claimed was first "noted" in service.  There is no indication that hypertension was first "noted" in service, either in the way of subjective complaint or objective clinical finding such as a pertinent diagnosis.  

The overall evidence of record as discussed above weighs against a finding of hypertension being associated with the Veteran's active duty service.  Without the evidence, even on balance, showing an association between hypertension and his active duty, service connection for hypertension is unwarranted.

To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d  at 1377 n.4.  The Veteran's assertions as to etiology have no probative value in this critical respect.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and his claim resultantly must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


GERD

The Veteran's STRs show that his September 1972 enlistment examination did not reveal a clinically abnormal abdomen and viscera.  In his report of medical history, he denied symptoms such as frequent indigestion and stomach, liver, or intestinal trouble.  An August 1974 record shows that the Veteran complained of stomach trouble and was given Maalox.  His STRs are silent for any further stomach complaints.  The Veteran's September 1975 separation examination again revealed a clinically normal abnormal abdomen and viscera.  In his report of medical history, he again denied symptoms such as frequent indigestion and stomach, liver, or intestinal trouble.  The Veteran noted that he was "in the best physical health."  A December 1975 statement of medical condition shows that the Veteran reported that there had been no change in his medical condition since his separation examination.  The Veteran STRs do not show any diagnosis of GERD or any other chronic stomach disorder.  

Post-service records show that the earliest diagnosis is a January 2000 record in which the Veteran's past medical history was reported to be significant for GERD.  The date of onset is not shown, nor does the Veteran report having had GERD since service.  A March 2008 record shows that the Veteran's GERD was opined to may be due to obesity and sleep apnea.  None of the Veteran's treatment records contain any opinion regarding the etiology of his GERD.  They also do not show that the Veteran reported that the onset occurred in service and persisted since service.  

The Veteran was afforded a VA examination in February 2011.  He reported that the date of onset was 1982.  the Veteran reported having an inner ear infection in 1982 and that since, then he was prescribed medications for ear infections and pain at times.  The Veteran reported that the medications when taken caused him to have stomach pain and reflux. He reported that he had been on various medications for GERD since then.  The examiner noted the August 1974 STR and that there was no further mention of gastrointestinal problems noted in the record.  The examiner noted that the Veteran was not treated for GERD until 1982 according to him.  The examiner opined that the "stomach trouble" documented in 1974 was not related to the GERD symptoms that he developed in 1982 and since.  The examiner noted that there were no further notes of any stomach complaints after the 1974 records during the Veteran's enlistment from January 1973 until December 1975.  The examiner noted the Veteran's reports that medications taken for ear infections beginning in 1982 had caused him to have GERD.  The examiner noted that the Veteran did not have any symptoms from 1975 until 1982.  The examiner also noted that they could not find any nexus of the one minor complaint requiring Maalox in 1974 and the onset of GERD history given by the Veteran starting in 1982.

The Veteran provided testimony before a DRO in December 2011.  He testified that he continued to have problems with his stomach after the onset while overseas in Europe during service.  December 2011 Hearing Transcript (H.T.) at 3.  He testified being first diagnosed with GERD in the late 1970s.  Id. at 4.

At his February 2015 hearing, the Veteran testified that he denied telling the VA examiner that he did not have any symptoms between 1975 and 1982.  T. at 47-48.  The Veteran testified that his episodes of throwing up continued from about the first six months after he returned from Germany during service, but they cleared up a bit afterward.  Id. at 49-50.  He testified that he did not have any symptoms such as pain, regurgitation, heartburn, or other symptoms along those lines until 1982.  Id. at 50.  Consistent with his report to the VA examiner, the Veteran reported having stomach problems associated with medications taken for ear infections.  Id. at 51.

When considering this collective body of evidence, the Board concludes that service connection is not warranted.  Although the Veteran had stomach complaints in 1974 and has a current diagnosis of GERD, the evidence does not support a finding of a nexus. 

The evidence does not show that his GERD began in service.  As noted above, his September 1975 separation examination revealed a clinically normal abnormal abdomen and viscera.  In his report of medical history (which he completed, himself) shows that he denied symptoms such as frequent indigestion and stomach, liver, or intestinal trouble.  Furthermore, the Veteran himself specifically reported that he was "in the best physical health."  The December 1975 statement of medical condition reveals that the Veteran reported that there had been no change in his medical condition since his separation examination.  The Veteran's report to the VA examiner shows that his GERD did not begin until 1982, several years after discharge from service.  As such, the evidence does not support a finding that the onset of the Veteran's GERD was during his service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333.  See also Mense, 1 Vet. App. 354.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach, 223 F.3d at 1380-81.  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan, 17 Vet. App. 261.

Equally, no clinician has provided any opinion indicating the Veteran's GERD began in service.  The evidence of record does not support a finding that the Veteran's current GERD is related to his in-service stomach complaints.  The Board's finding is supported by the opinion of the February 2011 VA examiner refuting any such notion.  

The February 2011 VA examiner's opinion concludes the Veteran's GERD is unrelated to his military service.  In support of this opinion, the examiner noted the Veteran's reports that medications taken for ear infections beginning in 1982 had caused him to have GERD.  The examiner also noted that the Veteran did not have any symptoms from 1975 until 1982.  As this negative nexus opinion was formed after interviewing and examining the Veteran, reviewing the evidence that includes the Veteran's contentions, and is supported by well-reasoned rationale, the Board accords it a lot of probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.  It is also uncontradicted.  None of the Veteran's treatment records contain any report of persisting symptoms since service or any medical opinion relating GERD to the Veteran's military service.  

The Board is mindful of the Veteran's testimony in December 2011 that he continued to have problems with his stomach after the onset during service and that he was first diagnosed for GERD in the late 1970s.  The Board is also mindful of his testimony in February 2015 that he denied reporting to the VA examiner that he did not have any symptoms between service until 1982.  However, the Veteran further testified that his symptoms cleared up about six months after he returned from Germany in service and did not begin again until 1982, after he was prescribed medication for ear problems.  In this case, the Veteran's testimony at the two hearings has been inconsistent.  Although he testified having continued problems after service at his 2011 hearing, his 2015 hearing testimony shows that his problems cleared up until 1982.  As noted above, the Veteran's testimony at this 2015 hearing also shows that he reported that his GERD was associated with medications taken for ear infections beginning in 1982, placing the onset of symptoms after service.  Consequently, the Veteran's inconsistencies tends to undermine his credibility in his attempt to link his disability to his service.  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted by and on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The overall evidence of record as discussed above weighs against a finding of GERD being associated with the Veteran's active duty service.  Without the evidence, even on balance, showing an association between GERD and his active duty, service connection for GERD is unwarranted.

To the extent that the Veteran argues that his GERD is secondary to medications taken for ear infections, as discussed below in denying a compensable rating for his service-connected right ear disability, the evidence does not show ear infections associated with that disability.  Consequently, service connection on a secondary basis need not be addressed.  

To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issues in this case, the etiology of GERD falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  The Veteran's assertions as to etiology have no probative value in these critical respects.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for GERD.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and his claim resultantly must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Residuals of Gallbladder Removal

The Veteran's STRs are silent for any gallbladder complaints.  As noted above, his September 1972 enlistment examination did not reveal a clinically abnormal abdomen and viscera.  In his report of medical history, he denied symptoms such as frequent indigestion; stomach, liver, or intestinal trouble; and gallbladder trouble or gallstones.  His September 1975 separation examination revealed a clinically normal abnormal abdomen and viscera.  In his report of medical history, he again denied symptoms such as frequent indigestion; stomach, liver, or intestinal trouble; and gallbladder trouble or gallstones.  The Veteran noted that he was "in the best physical health."  A December 1975 statement of medical condition shows that the Veteran reported that there had been no change in his medical condition since his separation examination.  

Post-service treatment records show that a sonogram in June 1990 was within normal limits.  The Veteran had his gallbladder removed in January 1995.  The surgery report shows that the Veteran had a six-week history of frequent symptoms.  A March 2008 record shows that the Veteran's gallbladder was removed after 14 years of persistent heartburn.  None of the Veteran's treatment records show that the Veteran had any gallbladder problem related to his military service.  

In a statement dated in July 2009, the Veteran reported that medications for his right ear, heart, and flat feet caused stomach damage that led to the removal of his gallbladder.

As noted above, the Veteran was afforded a VA examination for his GERD in February 2011 and a negative nexus opinion was provided.  

At his February 2015 hearing, the Veteran testified that his stomach problems that led to the removal of his gallbladder started around the same period of time when he had problems with his ear.  T. at 54.  The Veteran testified that his gallbladder issues were part of his GERD.  Id.

When considering this collective body of evidence, the Board concludes that service connection is not warranted.  Although the Veteran had stomach complaints in 1974 and had his gallbladder removed in 1995, the evidence does not support a finding of a nexus. 

The evidence does not show that a gallbladder disorder began in service.  As noted above, his September 1975 separation examination revealed a clinically normal abnormal abdomen and viscera.  In his report of medical history (which he completed, himself) shows that he denied symptoms such as frequent indigestion stomach, liver, or intestinal trouble; and gallbladder trouble or gallstones.  Furthermore, the Veteran himself specifically reported that he was "in the best physical health."  The December 1975 statement of medical condition reveals that the Veteran reported that there had been no change in his medical condition since his separation examination.  As discussed above, the Veteran's report to the VA examiner shows that his stomach problems did not begin until 1982, several years after discharge from service.  Furthermore, the 2008 record shows that the Veteran had his gallbladder removed in early 1995 after 14 years of symptoms, placing the onset around 1980 to 1981.  As such, the evidence does not support a finding that the onset of stomach complaints necessitating the removal of the Veteran's gallbladder was during his service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333.  See also Mense, 1 Vet. App. 354.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach, 223 F.3d at 1380-81.  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan, 17 Vet. App. 261.

Equally, no clinician has provided any opinion indicating the Veteran's stomach problems necessitating the removal of his gallbladder began in service.  In this case, the Veteran essentially contends that his gallbladder was removed in an effort to treat his GERD.  The evidence of record does not support a finding that such a stomach disorder is related to his in-service stomach complaints.  The Board's finding is supported by the opinion of the February 2011 VA examiner refuting any such notion.  

To the extent that the Veteran argues that his gallbladder was removed in an effort to treat his GERD, the Board has already concluded that service connection for GERD is not warranted.  The Board will not repeat its analysis denying such claim.  

As such, the overall evidence of record as discussed above weighs against a finding of residuals of gallbladder removal being associated with the Veteran's active duty service.  Without the evidence, even on balance, showing an association between residuals of gallbladder removal and his active duty, service connection for residuals of gallbladder removal is unwarranted.

To the extent that the Veteran argues that his a stomach disorder requiring the removal of his gallbladder was secondary to medications taken for ear infections and his heart, as discussed below in denying a compensable rating for his service-connected right ear disability, the evidence does not show ear infections associated with that disability.  Additionally, the Board has denied service connection for a heart disorder.  As for the Veteran's flat feet, although the Board is remanding that issue, no medical professional has provided any opinion indicating that medications taken for such disability caused or aggravated a stomach disorder requiring the removal of the Veteran's gallbladder.  As such, even if service connection were to be granted for that disability, the evidence does not support a finding of secondary service connection.  Consequently, service connection on a secondary basis need not be addressed.  

To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issues in this case, the etiology of a disorder requiring gallbladder removal falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  The Veteran's assertions as to etiology have no probative value in these critical respects.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of gallbladder removal.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and his claim resultantly must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolving in the Veteran's favor.  38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate not just for initial-rating claims (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)), but also for established, i.e., increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).
The Veteran is service-connected for a scar on his right eardrum.  This disability has been rated as zero percent or noncompensably disabling under 38 C.F.R. § 4.84, DC 6211, which evaluates impairment from perforation of tympanic membrane since the award of service connection in December 1975.  Pursuant to DC 6211, the only rating available is zero percent.  38 C.F.R. § 4.84, DC 6211 (2015).

The Veteran was afforded a VA examination in March 2005.  Examination revealed that auricles and the right canal were normal.  The tympanic membrane appeared normal and the examiner stated that they did not observe any scarring or other abnormalities.  

An April 2005 letter from the Veteran shows that he reported that his right ear was sore inside the eardrum and felt irritated.  

At a VA examination in May 2009, a scar on the right tympanic membrane, diamond in shape, anterior to the malleus, with the posterior edge of the scar bordering the anterior border of the malleus was noted.  The scar measured 0.4 by 0.4 cm. in size.  There was no pain in the scar on examination, as the scar was not accessible to palpation with a regular physical examination due to its location.  There was no adherence to underlying tissue.  There was smooth texture of the skin.  The scar was not unstable with no frequent loss of covering of skin over the scar such as from ulceration or breakdown of skin.  There was slight depression of the surface contour of the scar.  The scar was superficial.  It was not deep as no underlying soft tissue loss or damage had occurred; however, by nature of the location of the scar, the scar was the result of a complete transection of the tympanic membrane due to the blast injury.  There was no inflammation, edema, or keloid formation noted.  The scar was slightly more translucent than adjacent normal areas of tympanic membrane due to the thinned appearance of the tympanic membrane in the area of the scar.  The scar did not involve the face.  There was no area of induration or flexibility of skin in the area of the scar; no limitation of motion or other limitation of function caused by the scar; and it was not disfiguring.  

The Veteran was provided a VA examination in July 2013.  No scars were noted on the examination report.  The examiner noted that the STRs showed that the Veteran had his ears flushed and possible ear infection noted, but antibiotic drops were not prescribed.  The examiner opined that the Veteran's recurrent earaches with infections less likely than not incurred in or caused by injury and ear infection that occurring during service.  The Veteran stated that his ears were cleansed with 
Q-tips, resulting in the claimed tympanic membrane perforation.  The examiner observed that the Veteran's records did not note any perforation and there was no mention of infection.  The examiner observed that a scar was noted on the right tympanic membrane on the discharge examination.  The examiner noted that there was no record of the Veteran receiving any treatment for an infection while on active military service.  The examiner reported first seeing the Veteran in 2002 and that they did not note any scarring at that time, nor have they since then.  The examiner reported that the Veteran noted right otalgia that day, yet his exam was completely normal.  The examiner observed that the Veteran noted some improvement after myringotomy with tube insertion in 2005, but the improvement must not have been that significant that he had not had another tube inserted.  

The Veteran's treatment records during this appeal have shown various right ear problems such as intermittent barotitis, see September 2005 Dr. K.W. letter; and intermittent otalgia and Eustachian Tube dysfunction, see August 2005 Dr. W.V. letter.  However, they have not shown specific treatment for his service-connected disability, nor is there any indication that his various right ear diagnoses are associated with his service-connected scar of his right eardrum.  

The Veteran's testimony at his February 2015 indicated that he had problems with ear infections since service.  See T. at 58.

As already indicated, the current zero percent rating is the maximum rating available under DC 6211, although the Board additionally has considered whether a compensable rating alternatively could be assigned for this service-connected disability under another DC.

In this regard, evidence of record is absent any findings of chronic suppurative or nonsuppurative otitis media, mastoiditis, peripheral vestibular disorders, Meniere's syndrome, loss of auricle, malignant or benign neoplasm of the ear, or chronic otitis externa related to or associated with this service-connected disability, so no basis for assigning a compensable rating under alternative rating criteria.  See 38 C.F.R. § 4.87, DCs 6200-6210; Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if it is supported by explanation and evidence).  

The Board has considered the Veteran's testimony regarding his ear infections, as well as the treatment records showing various right ear problems throughout this appeal.  But the July 2013 examiner opined that the Veteran's recurrent earaches with infections were less likely than not incurred in or caused by injury and ear infection that occurred during service.  As this negative nexus opinion was formed after interviewing and examining the Veteran, reviewing the evidence that includes the Veteran's contentions, and is supported by well-reasoned rationale, the Board accords it a lot of probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295.  No medical professional has provided any opinion indicating that any ear infections are associated with the Veteran's service-connected disability.  So absent this association, or inability to disassociate one from the other, there is not the required reasonable doubt to resolve in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998)

Additionally, the Board has considered the representative's argument that the Veteran's disability should be rated as 10-percent disabling for a painful scar.  See T. at 63.  Amendments were made to the rating criteria for skin disorders, including residual scars, effective October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008).  As the Veteran's claim was pending before October 23, 2008, and no request was made for consideration under the revised criteria, the Board has considered the rating criteria in effect prior to October 23, 2008.  Id.; see also 38 C.F.R. § 4.118 (2008).  As noted by the 2009 examiner, the scar is not accessible to palpation with a regular physical examination due to its location and, therefore, pain on examination was not shown.  Consequently, no basis for assigning a compensable rating for the scar is warranted.  See 38 C.F.R. § 4.118, DC 7804 (2008).  

In adjudicating this claim for a compensable rating for the service-connected right eardrum scar, the Board as well has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  When, as here, a Veteran has the highest permissible schedular rating for a service-connected disability, but nonetheless believes he is entitled to greater compensation, the Board must consider whether an extra-schedular rating is warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996)


According to the holding Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008). 

Here, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for this service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the scar of the Veteran's right eardrum with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology.  This disability does not result in any impairment or symptoms falling so far outside the purview of the Rating Schedule as to render it inadequate to properly evaluate this disability.  Consequently, referral of this claim for extra-schedular consideration is unwarranted.  Bagwell v. Brown, 9 Vet. App. at 238-9 ; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for this right eardrum scar.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and his claim resultantly must be denied.  38 U.S.C.A §5107; 38 C.F.R. §§ 3.102, 4.3.


ORDER

New and material evidence having been received, the claim for service connection for pes planus is reopened, subject to the further development of this claim on remand.

However, new and material evidence not having been received, the petition to reopen the claim for service connection for bilateral hearing loss is denied.

The appeal of the claim for service connection for residuals of a deviated nasal septum is dismissed since withdrawn.

The claim of entitlement to service connection for a heart disorder is denied.

The claim of entitlement to service connection for hypertension is denied.

The claim of entitlement to service connection for GERD is denied.

The claim of entitlement to service connection for residuals of gallbladder removal is denied.

The claim for a compensable rating for the right eardrum scar is denied.  



REMAND

Regrettably, a remand is necessary for further development before adjudicating the remaining claims.

Beginning with the Veteran's pes planus (flat feet), a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).
Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2015).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003). 


Before these above-cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability 
pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As already alluded to, the Veteran's military enlistment examination clearly shows that he had pre-existing pes planus.  His hearing testimony suggests that his preexisting pes planus nevertheless was aggravated by his military service.  No VA examination has been provided for the Veteran addressing the complex medical questions regarding aggravation of a pre-existing disability such as this.  Thus, this examination and opinion must be obtained prior to deciding this claim.  

The Veteran contends that his left ankle, knee, hip, left shoulder, cervical spine and lumbar spine disorders are secondary to the pes planus.  His testimony equates the onset of his symptoms associated with these disabilities to issues with walking due to his pes planus.  Based on his testimony, and as the treatment records reveal current diagnoses, these claims also must be remanded for an examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, as regarding the Veteran's left ankle and left shoulder disorders, he testified about having pain in his ankle during service as well as pain in his left shoulder from carrying a heavy duffel bag filled with gear.  T. at 27, 36.  Therefore, on remand, the examiner should also provide an opinion on direct service connection (not just the additionally claimed secondary service connection).  

As for his sleep apnea, the Veteran contends that it could be secondary to his service-connected PTSD.  He was provided an examination in October 2014.  The examiner opined that the Veteran's sleep apnea was not secondary to his PTSD.  However, this opinion did not address whether the Veteran's service-connected PTSD, even if not causing, alternatively aggravates his sleep apnea.  Two opinions are required for secondary service connection claims:  

1) is the claimed disorder "caused by" or "due to" the 
service-connected disability; and,

2) is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation).

An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Consequently, the opinion mentioned is inadequate.  Moreover, during his February 2015 hearing, the Veteran testified about having symptoms of sleep apnea in service.  Therefore, another VA examination and opinion are needed addressing service connection on a direct-incurrence basis and alternatively whether the sleep apnea is being aggravated by the service-connected PTSD, even if not caused by it.  


Turning next to the Veteran's tinnitus, he was afforded a VA examination in July 2013.  A negative nexus opinion was provided and the examiner's rationale was based, in part, on the Veteran's report of tinnitus not being noted until 2001, so not until long after conclusion of service.  However, a review of the claims file shows that, during a VA examination much earlier in October 1981, the Veteran answered yes to having tinnitus in his right ear.  Therefore, as the more recent examiner's opinion was based, in part, on an inaccurate factual premise, the Board concludes that it lacks probative value and a new examination and opinion are needed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Regarding the Veteran's PTSD and, more specifically, the rating for it, he was last afforded an examination in September 2013.  He testified during the February 2015 hearing that his PTSD had worsened since that examination.  Where the evidence of record does not reflect the current state of the claimant's disability and this is relevant to the claim, a new VA examination must be conducted.  See 38 C.F.R. §3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds, therefore, that a remand so the Veteran can be provided this new VA examination is warranted.  

Lastly, as the issue of entitlement to a TDIU is "inextricably intertwined" with the other issues being remanded, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (reiterating that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim).  This will avoid piecemeal adjudication of claims with common parameters.  See Parker v. Brown, 7 Vet. App. 116 (1994); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Lebanon VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed pes planus; left ankle, bilateral knee, bilateral hip, left shoulder, cervical spine, and lumbar spine disorders; tinnitus; and sleep apnea.  His claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.
   
A) With regards to the Veteran's pes planus, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether:

i) There is clear and unmistakable (obvious or manifest) evidence that the preexisting pes planus was not chronically aggravated by service.  The examiner should address the Veteran's reports of having no symptoms until service.  

ii) If the examiner does not find that there is clear and unmistakable (obvious or manifest) evidence that the preexisting pes planus was not aggravated by service, the examiner should provide an opinion as whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed pes planus is related to the Veteran's military service.  The examiner should address the Veteran's reports of persisting foot symptoms since service.  

B) With regards to the Veteran's left ankle, bilateral knees, bilateral hips, left shoulder, cervical spine, and lumbar spine, the examiner should opine whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed left ankle, bilateral knee, bilateral hip, left shoulder cervical spine, and lumbar spine disorders are caused or aggravated by pes planus. 

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  

Additionally, for the Veteran's left ankle and left shoulder, the examiner should also opine as to whether it is more likely than not, at least as likely as not, or less likely than not any diagnosed disorders are directly related to his military service.  The examiner should address the Veteran's testimony about pain that began in service and that has continued since service.

C) For the Veteran's sleep apnea, the examiner should opine as to whether it is more likely than not, at least as likely as not, or less likely than not that sleep apnea is directly related to the Veteran's military service or is aggravated by the service-connected PTSD.  The examiner should address the Veteran's reports of having symptoms such as snoring during service.  

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  
D) For the Veteran's tinnitus, the examiner should opine as to whether it is more likely than not, at least as likely as not, or less likely than not that tinnitus is related to the Veteran's military service.  The examiner should address the Veteran's report of having tinnitus at the 1981 VA examination.

For all of the above requested opinions, a complete rationale should be provided for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, this question is outside the scope of a medical professional conversant in VA practices.

3.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected psychiatric disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  
All pertinent psychiatric symptoms found should be noted in the examination report.  The examiner should comment on the extent to which the Veteran's PTSD impairs his occupational and social functioning.  

The examiner should also discuss the impact of this disability on the Veteran's ability to gain and retain substantially gainful employment.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


